FILED
                           NOT FOR PUBLICATION                                NOV 24 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NORMAN G. LEWIS,                                 No. 13-35384

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00475-RHW

  v.
                                                 MEMORANDUM*
WASHINGTON STATE UNIVERSITY;
et al.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Eastern District of Washington
                Robert H. Whaley, Senior District Judge, Presiding

                      Argued and Submitted October 8, 2014
                              Seattle, Washington

Before: PAEZ, BYBEE, and CALLAHAN, Circuit Judges.

       The facts and procedural posture of this case are known to the parties, and

we do not repeat them here. Appellant Norman G. Lewis appeals the district

court’s order granting summary judgment to defendants. We review a district

court’s grant of summary judgment de novo. Dietrich v. John Ascuaga’s Nugget,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
548 F.3d 892, 896 (9th Cir. 2008). Summary judgment shall be granted “if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Because

Lewis has failed to show that he has a protected property right in his Project

Director position, we affirm.1

      Lewis undoubtedly has a property interest in his tenured position as a

Regents Professor at Washington State University (WSU). Bd. of Regents of State

Colls. v. Roth, 408 U.S. 564, 576–77 (1972). But he claims that he also has a

property right in his position as Project Director of a federal research grant

awarded to WSU by the U.S. Department of Agriculture, known as the Northwest

Advanced Renewables Alliance (NARA) grant. Lewis is mistaken. The Supreme

Court has stated that to establish a property interest in a right or benefit, “a person

clearly must have more than an abstract need or desire for it,” and “[h]e must have

more than a unilateral expectation of it.” Id. at 577. Rather, he must set forth an




      1
        We need not reach the issues of official immunity or qualified immunity
because we conclude that Lewis has not been deprived of a constitutionally
protected property right.

                                           2
independent basis for that property right to establish his “legitimate claim of

entitlement to it.” Id.2

      Lewis first argues that the WSU Faculty Manual creates a property right in

his position as Project Director. But the Manual merely outlines procedures to use

in disciplinary proceedings in order to protect an employee’s pre-existing

constitutional rights; it does not create an independent property interest in Lewis’s

Project Director position. Procedural interests are not themselves property rights

protected by the Due Process Clause. Olim v. Wakinekona, 461 U.S. 238, 250

(1983) (“Process is not an end in itself. Its constitutional purpose is to protect a

substantive interest to which the individual has a legitimate claim of entitlement.”).

Here, the WSU Faculty Manual states that “[t]he procedures contained herein were

drafted . . . to ensure that an employee’s constitutional due process rights are

protected.” Lewis cannot use the Faculty Manual’s procedural protections to

independently assert a protected property right in his Project Director position.

      Lewis further argues that he has a right to a post-deprivation hearing because

he was “suspended” when he experienced both a “reduction in assigned

      2
         “Property interests, of course, are not created by the Constitution. Rather
they are created and their dimensions are defined by existing rules or
understandings that stem from an independent source such as state law—rules or
understandings that secure certain benefits and that support claims of entitlement to
those benefits.” Roth, 408 U.S. at 577.

                                           3
responsibilities” and a “reduction or suspension of pay” as a result of his removal

as Project Director of the NARA grant. Lewis experienced neither. First, although

he no longer exercises responsibilities that he had as Project Director, his

responsibilities as a WSU professor—his positions as Regents Professor and as the

Director of the Institute of Biological Chemistry—remain unaffected by his

removal as Project Director. The grant was awarded to WSU, not Lewis, and even

though he helped apply for and, ultimately, win that grant, he still has not

established any “ownership” in his position as Project Director, so he was not

entitled to responsibilities under that title. Second, Lewis has not experienced a

loss in compensation. The district court recognized and Lewis concedes that he

“has obtained the same amount of additional salary from other non-NARA

sources”—i.e., other extramural grants—“as he could have received from NARA.”

So Lewis cannot use the Manual’s “Suspension” clause to obtain a post-

deprivation hearing.

      Finally, Lewis asserts that “[s]tate law creates a ‘legitimate claim of

entitlement’ giving rise to a protected property interest if it ‘impose[s] significant

limitation[s] on the discretion of the decision maker.’” Braswell v. Shoreline Fire

Dep’t, 622 F.3d 1099, 1102 (9th Cir. 2010) (second and third alterations in

original) (quoting Nunez v. City of Los Angeles, 147 F.3d 867, 873 n.8 (9th


                                           4
Cir.1998)); This may be a correct principle, but Lewis has failed to identify any

state laws that give him a claim of entitlement.

      Because Lewis has failed to show that his removal as Project Director of the

NARA grant deprived him of a protected property right, we hold that he is not

entitled to a post-deprivation hearing.

      AFFIRMED.




                                          5